NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2193-18T2

KARIF FORD,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                    Submitted February 5, 2020 – Decided February 20, 2020

                    Before Judges Fuentes and Haas.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Karif Ford, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Donna Arons, Assistant Attorney General,
                    of counsel; Beonica A. McClanahan, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Appellant Karif Ford, an inmate currently in the custody of the

Department of Corrections (DOC), appeals from the DOC's final administrative

decision denying his claim for reimbursement for lost, damaged, or destroyed

property. We affirm.

      On May 16, 2018, the DOC transferred Ford from the general population

to pre-hearing detention. On that same day, an inventory officer compiled a

written list of all of Ford's property and documented it on the IIS-1M Inmate

Inventory Sheet. The inventory sheet did not list a television or any other

appliances.

      When Ford returned to the general population on May 21, 2018, the

processing supervisor gave Ford all the property listed on the inventory sheet.

The officer asked Ford to initial the form to indicate he had received his items,

but Ford declined to do so. At that time, Ford did not assert that he owned a

television that had not been returned to him.

      On May 29, 2018, however, Ford submitted a claim for lost, damaged, or

destroyed property, in which he asserted for the first time that he owned a

television that had not been returned to him. The DOC assigned a lieutenant to

review Ford's allegation.   After conducting an investigation, the lieutenant

submitted a written report to the Claims Committee (Committee), concluding


                                                                         A-2193-18T2
                                       2
that Ford's claim was invalid because the television was not included on the

inventory sheet, and Ford produced "[n]o proof of negligence on the part of [the

prison] staff" in connection with its handling of his items.

      Thereafter, the Committee accepted the lieutenant's findings and, in a

written report, found no basis for Ford's allegation. On December 12, 2018, the

prison administrator's designee adopted the Committee's determination and

denied Ford's property claim. This appeal followed.

      On appeal, Ford asserts that the DOC "failed to comply with departmental

regulations" in reviewing his claim. We disagree.

      The scope of our review in an appeal from a final agency decision is

limited. Decisions of administrative agencies will not be reversed unless shown

to be "arbitrary, capricious or unreasonable or . . . not supported by substantial

credible evidence in the record as a whole." Henry v. Rahway State Prison, 81
N.J. 571, 579-80 (1980) (citing Campbell v. Dep't of Civil Serv., 39 N.J. 556,

562 (1963)).

      The DOC uses an inmate inventory sheet "to itemize all personal property

in the inmate's possession . . . upon transfer." N.J.A.C. 10A:1-11.6(a). Once an

inmate files a claim for lost, damaged, or destroyed personal property, the DOC

must conduct an investigation and prepare a report. N.J.A.C. 10A:2-6.1(b).


                                                                          A-2193-18T2
                                        3
Pursuant to N.J.A.C. 10A-6.1(b)(3), "[v]erification of possession of lost,

damaged, or destroyed personal property may be made by review of applicable

documentation such as the IIS-1M Inmate Inventory Sheet maintained by the

correctional facility" pursuant to N.J.A.C. 10A:1-11. After completion of the

investigation, the inmate's claim form and a copy of the investigative report must

be submitted to the business manager of the correctional facility for review.

N.J.A.C. 10A:2-6.1(c).

      Before the claim is approved or denied, the DOC considers:

                  1. Whether the investigation revealed any
                  neglect by the correctional facility;

                  2. Whether care was exercised by facility
                  staff preventing property loss, damage or
                  destruction;

                  3. Whether the inmate exercised care in
                  preventing property loss, damage or
                  destruction;

                  4. Whether it has been proven that the
                  inmate was authorized to have and did, in
                  fact, possess the item(s) named in the
                  claim;

                  5. Whether sufficient information has been
                  supplied by the inmate, including proper
                  receipts, witnesses and investigative
                  reports;



                                                                          A-2193-18T2
                                        4
                  6. Whether the inmate submitted the claim
                  in a timely manner;

                  7. Whether the loss or damage exceeds
                  authorized amounts of correctional facility
                  personal property limits;

                  8.   Whether the personal property is
                  considered contraband; and

                  9. Whether other reviewers recommended
                  denial of the claim and the reasons
                  therefor.

                  [N.J.A.C. 10A:2-6.2(a).]

If a claim is denied, the DOC must notify the inmate in writing and provide

"substantiating reasons." N.J.A.C. 10A:2-6.1(f).

      Here, the DOC followed the required procedures, and used the IIS-1M

Inmate Inventory Sheet to itemize all of Ford's personal property on the day of

his transfer to pre-hearing detention. The DOC conducted an investigation after

receiving Ford's claim, considered the N.J.A.C. 10A:2-6.2(a) factors before

denying it, notified Ford in writing of its decision, and provided substantiating

reasons. We are satisfied there was substantial, credible evidence in the record

as a whole to support the DOC's explanation for denying Ford's claim, and the

decision was not arbitrary, capricious, or unreasonable.

      Affirmed.


                                                                         A-2193-18T2
                                       5